Citation Nr: 0109681	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left jaw disability.

(The issues of whether the veteran's income for the period 
from January 1, 1998, to January 31, 1999, is excessive for 
the payment of improved pension benefits for that period, and 
entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $3,118, are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


REMAND

Briefly, the record reflects that service connection for left 
jaw disability was denied in a June 1995 RO decision.  In 
July 1995, the veteran submitted a Notice of Disagreement 
with that decision.  While an August 1995 rating decision 
again denied service connection for left jaw disability, 
there is no indication that the veteran has been issued a 
statement of the case in connection with his disagreement 
with the original June 1995 decision.  Therefore, this issue 
must be remanded for further development by the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue 
of entitlement to service connection 
for left jaw disability.  The 
veteran and his representative 
should be clearly advised of the 
requirements to perfect an appeal 
with respect to the June 1995 RO 
decision.  If the veteran thereafter 
submits a timely substantive appeal 
with respect to this issue, the RO 
should undertake any other indicated 
development.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


